                                                               United States Bankruptcy Court
                                                                     Northern District of California
 In re      Coastal International, Inc., a Nevada corporation                                                Case No.   19-31326
                                                                                     Debtor(s)               Chapter    11



                                                           AMENDMENT COVER SHEET
Amendment(s) to the following petition, list(s), schedule(s) or statement(s) are transmitted herewith:
Schedules E, F, G, Master Mailing Matrix




                                        NOTICE OF AMENDMENT(S) TO AFFECTED PARTIES
Pursuant to Federal Rule of Bankruptcy Procedure 1009(a), I certify that notice of the filing of the amendment(s) listed above has
been given this date to any and all entities affected by the amendment as follows:



 Date: July 16, 2020                                                     /s/ Jeffrey I. Golden
                                                                         Jeffrey I. Golden 133040
                                                                         Attorney for Debtor(s)
                                                                         WEILAND GOLDEN GOODRICH LLP
                                                                         650 Town Center Drive
                                                                         Suite 600
                                                                         Costa Mesa, CA 92626
                                                                         (714) 966-1000 Fax:(714) 966-1002
                                                                         jgolden@wgllp.com




Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
            Case: 19-31326                     Doc# 442              Filed: 07/20/20        Entered: 07/20/20 16:46:52       Page 1 of
                                                                                 29
 Fill in this information to identify the case:

 Debtor name         Coastal International, Inc., a Nevada corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)          19-31326
                                                                                                                                               Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                               12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00      $0.00
           Aglira, Ray                                               Check all that apply.
           11815 SW Grapefruit Court                                  Contingent
           Palm City, FL 34990                                        Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Notice Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $2.21      $2.21
           Arizona Dept. of Revenue                                  Check all that apply.
           PO Box 29010                                               Contingent
           Phoenix, AZ 85038-9010                                     Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Sales and Use Tax
           Last 4 digits of account number 397Z                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   26681                               Best Case Bankruptcy
             Case: 19-31326                    Doc# 442               Filed: 07/20/20                  Entered: 07/20/20 16:46:52               Page 2 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                               Case number (if known)   19-31326
              Name

 2.3      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $517.42    $517.42
          Barge, Steve                                               Check all that apply.
          910 Severn Avenue                                           Contingent
          Edgewater, MD 21037                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.4      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,985.23    $3,985.23
          Blacksher, Fred                                            Check all that apply.
          2421 Fothill Blvd., #25G                                    Contingent
          La Verne, CA 91750                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.5      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $6,264.80    $6,264.80
          Boone, Mike                                                Check all that apply.
          4065 Lavergne                                               Contingent
          Antioch, TN 37013                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.6      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,219.01    $2,219.01
          Broyles, Rick                                              Check all that apply.
          1906 Dahlia Circle                                          Contingent
          Nashville, TN 37210                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 2 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case: 19-31326                     Doc# 442               Filed: 07/20/20                  Entered: 07/20/20 16:46:52                 Page 3 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                               Case number (if known)   19-31326
              Name

 2.7      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $839.68    $839.68
          CA State Board of Equalization                             Check all that apply.
          PO Box 942879                                               Contingent
          Sacramento, CA 94279-3535                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 1621                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.8      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,856.02    $3,856.02
          Campoli, Jeff                                              Check all that apply.
          23 Pearl Street                                             Contingent
          Bloomingdale, NJ 07403                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.9      Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,085.00    $2,085.00
          Chadwick, John                                             Check all that apply.
          524 Greenbriar Place                                        Contingent
          Boulder City, NV 89005                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.10     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,935.00    $7,935.00
          Cowperthwait, Shelley                                      Check all that apply.
          6802 Bayberry Creek                                         Contingent
          Las Vegas, NV 89130                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accured Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 3 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case: 19-31326                     Doc# 442               Filed: 07/20/20                  Entered: 07/20/20 16:46:52                 Page 4 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                               Case number (if known)   19-31326
              Name

 2.11     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,636.61       $2,636.61
          Cowperthwait, Sheridan                                     Check all that apply.
          6802 Bayberry Creek                                         Contingent
          Las Vegas, NV 89130                                         Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.12     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $9.30    $9.30
          DC Treasurer                                               Check all that apply.
          Office of Tax & Revenue                                     Contingent
          PO Box 419                                                  Unliquidated
          Washington, DC 20444                                        Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 9723                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.13     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,186.06       $2,186.06
          Falco, John Taggart                                        Check all that apply.
          324 Qukll Lane                                              Contingent
          Matthews, NC 28105                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.14     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,315.35       $2,315.35
          Florida Dept of Revenue                                    Check all that apply.
          2450 Shumard Oak Blvd.                                      Contingent
          Tallahassee, FL 32311                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 9723                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 4 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 19-31326                     Doc# 442               Filed: 07/20/20                  Entered: 07/20/20 16:46:52                 Page 5 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                               Case number (if known)   19-31326
              Name

 2.15     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Franchise Tax Board                                        Check all that apply.
          P.O. Box 2952                                               Contingent
          Sacramento, CA 95812-2950                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.16     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          Fugaro, Joe                                                Check all that apply.
          775 Timber Ives Drive                                       Contingent
          Dacula, GA 30019                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.17     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $32.86       $32.86
          Georgia Department of Revenue                              Check all that apply.
          PO Box 740397                                               Contingent
          Atlanta, GA 30370                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     ITS Tax
          Last 4 digits of account number 9723                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.18     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown         Unknown
          Gordan, Christina                                          Check all that apply.
          181 La Perdiz Court                                         Contingent
          San Rafael, CA 94903                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 5 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case: 19-31326                     Doc# 442               Filed: 07/20/20                  Entered: 07/20/20 16:46:52                 Page 6 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                               Case number (if known)   19-31326
              Name

 2.19     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $7,019.25    $7,019.25
          Gorman, Michael                                            Check all that apply.
          11 Jeffrey Lane                                             Contingent
          Hightstown, NJ 08520                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.20     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Heinze, Lothar                                             Check all that apply.
          1001 Bridgeway PMB                                          Contingent
          654 Sausalito                                               Unliquidated
          Sausalito, CA 94965                                         Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.21     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $91.08    $91.08
          Illinois Dept. of Revenue                                  Check all that apply.
          PO Box 19045                                                Contingent
          Springfield, IL 62794-9045                                  Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tax
          Last 4 digits of account number 4478                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.22     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                       $260,019.25    $13,650.00
          Jesus Lopez                                                Check all that apply.
          4585 San Juan Avenue                                        Contingent
          Fremont, CA 94536                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Unpaid Vacation and Commission
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 6 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case: 19-31326                     Doc# 442               Filed: 07/20/20                  Entered: 07/20/20 16:46:52                 Page 7 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                               Case number (if known)   19-31326
              Name

 2.23     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,266.74    $2,266.74
          Jodoin, Ryann                                              Check all that apply.
          33 Woodside                                                 Contingent
          West Milford, NJ 07480                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.24     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $11,732.87    $11,732.87
          Johnson, Amy                                               Check all that apply.
          543 Wisteria Way                                            Contingent
          San Rafael, CA 94903                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.25     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,807.69    $4,807.69
          Kennedy, Liz                                               Check all that apply.
          PO Box 27998                                                Contingent
          Anaheim, CA 92809                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.26     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,960.00    $3,960.00
          Kennedy, Nina                                              Check all that apply.
          PO Box 27998                                                Contingent
          Anaheim, CA 92809-0133                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case: 19-31326                     Doc# 442               Filed: 07/20/20                  Entered: 07/20/20 16:46:52                 Page 8 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                               Case number (if known)   19-31326
              Name

 2.27     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,698.18    $3,698.18
          Latham, Scott                                              Check all that apply.
          2500 Hawk Creek                                             Contingent
          Cumming, GA 30041                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.28     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,408.20    $2,408.20
          Lau, Helen                                                 Check all that apply.
          1922 22nd Avenue,                                           Contingent
          San Francisco, CA 94116                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.29     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $12,019.25    $12,019.25
          Lopez, Jesus                                               Check all that apply.
          4585 San Juan Avenue                                        Contingent
          Fremont, CA 94536                                           Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.30     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $32.00    $32.00
          Louisiana Dept. of Revenue                                 Check all that apply.
          (Income)                                                    Contingent
          PO Box 751                                                  Unliquidated
          Baton Rouge, LA 70821-0751                                  Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Tax
          Last 4 digits of account number 4478                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case: 19-31326                     Doc# 442               Filed: 07/20/20                  Entered: 07/20/20 16:46:52                 Page 9 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                               Case number (if known)   19-31326
              Name

 2.31     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,064.90       $4,064.90
          Macaulay, Stuart                                           Check all that apply.
          432 W. Lakeshore Drive                                      Contingent
          Clermont, FL 34711                                          Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.32     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $9.36    $9.36
          Maryland S&U Tax                                           Check all that apply.
          Return/Comptroller                                          Contingent
          PO Box 17405                                                Unliquidated
          Baltimore, MD 21297-1405                                    Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 4986                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.33     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,416.11       $3,416.11
          Mata, Deb                                                  Check all that apply.
          38 Red Hill Circle                                          Contingent
          Belvedere Tiburon, CA 94920                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.34     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $3,562.45       $3,562.45
          Michelis, Eric                                             Check all that apply.
          8519 N. Atlantic Avenue                                     Contingent
          Cape Canaveral, FL 32920                                    Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 9 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                Filed: 07/20/20                   Entered: 07/20/20 16:46:52                 Page 10 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                               Case number (if known)   19-31326
              Name

 2.35     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $0.00    $0.00
          Michigan Dept of Treasury S&U                              Check all that apply.
          Department 78172                                            Contingent
          PO Box 78000                                                Unliquidated
          Detroit, MI 48278-0172                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Notice Only
          Last 4 digits of account number 5369                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.36     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $226.45       $226.45
          Minnesota Dept of Revenue S&U                              Check all that apply.
          PO Box 64622                                                Contingent
          Saint Paul, MN 55164-0622                                   Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 5385                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.37     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                                $5.97    $5.97
          Missouri Dept of Revenue                                   Check all that apply.
          Harry S. Truman State Office                                Contingent
          Building                                                    Unliquidated
          301 West High Street                                        Disputed
          Jefferson City, MO 65101
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 9723                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.38     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $459.20       $459.20
          New Jersey Division of Taxation                            Check all that apply.
          PO Box 644                                                  Contingent
          Trenton, NJ 08646-0644                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number COAS                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                Page 10 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                Filed: 07/20/20                   Entered: 07/20/20 16:46:52                 Page 11 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                               Case number (if known)   19-31326
              Name

 2.39     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                            $63.56    $63.56
          New Mexico Taxation & Revenue                              Check all that apply.
          Dept                                                        Contingent
          1100 South St. Francis Drive                                Unliquidated
          Santa Fe, NM 87504                                          Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 9723                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.40     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,165.38    $2,165.38
          New York State Dept. of Taxation                           Check all that apply.
          PO Box 15172                                                Contingent
          Albany, NY 12212-5172                                       Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 6001                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.41     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $615.12    $615.12
          Rebecky, Melissa                                           Check all that apply.
          76 Colonial Road                                            Contingent
          Wayne, NJ 07470                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.42     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         Unknown      Unknown
          Rebecky, Rich                                              Check all that apply.
          76 Colonial Road                                            Contingent
          Wayne, NJ 07470                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                Filed: 07/20/20                   Entered: 07/20/20 16:46:52                 Page 12 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                               Case number (if known)   19-31326
              Name

 2.43     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,180.79    $4,180.79
          Rebecky, Samantha                                          Check all that apply.
          76 Colonial Road                                            Contingent
          Wayne, NJ 07470                                             Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.44     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,895.68    $2,895.68
          Rieth, Joey                                                Check all that apply.
          412 Heritage Avenue                                         Contingent
          Gretna, LA 70056                                            Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.45     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $4,109.14    $4,109.14
          Sokol, Scott                                               Check all that apply.
          25601 Elm Banki Drive                                       Contingent
          Laguna Hills, CA 92653                                      Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.46     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $5,288.82    $5,288.82
          Sotir, Rich                                                Check all that apply.
          238 E. Kenilworth                                           Contingent
          Villa Park, IL 60181                                        Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                Filed: 07/20/20                   Entered: 07/20/20 16:46:52                 Page 13 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                               Case number (if known)   19-31326
              Name

 2.47     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $12,980.80    $12,980.80
          Spangler, Kathleen                                         Check all that apply.
          554 16th Avenue                                             Contingent
          San Francisco, CA 94118                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.48     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                         $2,880.68    $2,880.68
          Tam, Terrance                                              Check all that apply.
          434 Dorado Terrace                                          Contingent
          San Francisco, CA 94112                                     Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Accrued Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes

 2.49     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                           $480.26    $480.26
          Tennesseee Dept of Revenue S&U                             Check all that apply.
          Tax                                                         Contingent
          Andrew Jackson State Office Bldg                            Unliquidated
          500 Deadrick St                                             Disputed
          Nashville, TN 37242
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Taxes
          Last 4 digits of account number 8520                       Is the claim subject to offset?

          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.50     Priority creditor's name and mailing address               As of the petition filing date, the claim is:                        $55,345.21    $8,022.40
          Wallace E. Randall                                         Check all that apply.
          38 Red Hill Circle                                          Contingent
          Belvedere Tiburon, CA 94920                                 Unliquidated
                                                                      Disputed
          Date or dates debt was incurred                            Basis for the claim:
                                                                     Commission and Unpaid Vacation
          Last 4 digits of account number                            Is the claim subject to offset?
          Specify Code subsection of PRIORITY                         No
          unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                Filed: 07/20/20                   Entered: 07/20/20 16:46:52                 Page 14 of
                                                                                  29
 Debtor        Coastal International, Inc., a Nevada corporation                                              Case number (if known)          19-31326
               Name

 2.51       Priority creditor's name and mailing address             As of the petition filing date, the claim is:                                       $3,841.88    $3,841.88
            Wood, Rick                                               Check all that apply.
            512 Kirkpatrick                                           Contingent
            Ennis, TX 75119                                           Unliquidated
                                                                      Disputed
            Date or dates debt was incurred                          Basis for the claim:
                                                                     Accrued Vacation
            Last 4 digits of account number                          Is the claim subject to offset?
            Specify Code subsection of PRIORITY                       No
            unsecured claim: 11 U.S.C. § 507(a) (4)
                                                                      Yes


 Part 2:       List All Creditors with NONPRIORITY Unsecured Claims
        3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
           out and attach the Additional Page of Part 2.
                                                                                                                                                       Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                $116,994.63
           American Express Corp. Svcs.
           Attn: US Payment FL                                                      Contingent
           1801 NW 66th Ave                                                         Unliquidated
           Suite 103A                                                               Disputed
           Fort Lauderdale, FL 33313
                                                                                   Basis for the claim:     Credit Card
           Date(s) debt was incurred
           Last 4 digits of account number      1003                               Is the claim subject to offset?    No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $78,064.00
           AmTrust North America
           Attn: Accounts Receivable                                                Contingent
           800 Superior Ave. E                                                      Unliquidated
           21st Floor                                                               Disputed
           Cleveland, OH 44114
                                                                                   Basis for the claim:     Vendor
           Date(s) debt was incurred
           Last 4 digits of account number      6100                               Is the claim subject to offset?    No  Yes
 3.3       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $23,568.05
           Anthem Blue Cross                                                        Contingent
           PO Box 51011                                                             Unliquidated
           Los Angeles, CA 90051-5311                                               Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Insurance
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes
 3.4       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                  $61,644.85
           Chicago Regional Council of Carpenters                                   Contingent
           12 East Erie Street                                                      Unliquidated
           Chicago, IL 60611-2796                                                   Disputed
           Date(s) debt was incurred
                                                                                   Basis for the claim:     Union Fees
           Last 4 digits of account number
                                                                                   Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                           Page 14 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy
             Case: 19-31326                   Doc# 442               Filed: 07/20/20                   Entered: 07/20/20 16:46:52                           Page 15 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                       Case number (if known)            19-31326
              Name

 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $10,187,889.81
          Global Experience Specialist
          c/o David Emerzian
          McCORMICK, BARSTOW, SHEPPARD,                                       Contingent
          WAYTE                                                               Unliquidated
          7647 N. Fresno Street                                               Disputed
          Fresno, CA 93720
                                                                             Basis for the claim:    Judgment
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                   $0.00
          Green Family Trust                                                  Contingent
                                                                              Unliquidated
          Date(s) debt was incurred                                           Disputed
          Last 4 digits of account number                                    Basis for the claim:

                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $58,907.08
          Laborers Trust Fund for Northern CA                                 Contingent
          PO Box 882913                                                       Unliquidated
          San Francisco, CA 94188-2913                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Union Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.         $143,474.21
          Northern California Carpenters Fund                                 Contingent
          PO Box 882134                                                       Unliquidated
          San Francisco, CA 94188-2134                                        Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Union Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,032.20
          Shell Fleet Plus- WEX BANK                                          Contingent
          PO Box 4337                                                         Unliquidated
          Carol Stream, IL 60197-4337                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $31,172.03
          Sign Pictorial Display Industry Allied                              Contingent
          PO Box 45186                                                        Unliquidated
          San Francisco, CA 94145                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Union Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,733.00
          Teamsters Local 631 Security Fund                                   Contingent
          PO Box 844552                                                       Unliquidated
          Los Angeles, CA 90084-4552                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Union Fees
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                Filed: 07/20/20           Entered: 07/20/20 16:46:52                          Page 16 of
                                                                                  29
 Debtor       Coastal International, Inc., a Nevada corporation                                       Case number (if known)            19-31326
              Name

 3.12      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $51,677.58
           Trust Fund Office Local Union 831 STD                              Contingent
           PO Box 513435                                                      Unliquidated
           Los Angeles, CA 90051-3435                                         Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Union Fees
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.13      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $17,460.87
           Western Conference of Teamsters                                    Contingent
           2323 Eastlake Avenue East                                          Unliquidated
           Seattle, WA 98102-3393                                             Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Union Fees
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.14      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                $8,873.20
           Willwork Global Event Services                                     Contingent
           23 Norfolk Avenue                                                  Unliquidated
           Suite A                                                            Disputed
           South Easton, MA 02375
                                                                             Basis for the claim:    Services
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                      related creditor (if any) listed?              account number, if
                                                                                                                                                     any
 4.1       Leib M. Lerner, Esq.
           ALSTON & BIRD                                                                              Line      3.5
           333 South Hope Street
           16th Floor                                                                                       Not listed. Explain

           Los Angeles, CA 90071-3004


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.         $                    449,530.82
 5b. Total claims from Part 2                                                                             5b.    +    $                 10,812,491.51

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                  5c.         $                    11,262,022.33




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                 Page 16 of 16
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case: 19-31326                   Doc# 442                Filed: 07/20/20           Entered: 07/20/20 16:46:52                          Page 17 of
                                                                                  29
 Fill in this information to identify the case:

 Debtor name         Coastal International, Inc., a Nevada corporation

 United States Bankruptcy Court for the:            NORTHERN DISTRICT OF CALIFORNIA

 Case number (if known)         19-31326
                                                                                                                                  Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                               12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal            Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.1.         State what the contract or                  Union Contract
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                             Carpenters & Millrights of Houston
                                                                                       #551 & Vicinity Pension Plan
              List the contract number of any                                          PO Box 1449
                    government contract                                                Goodlettsville, TN 37070-1449


 2.2.         State what the contract or                  Union Contract
              lease is for and the nature of
              the debtor's interest

                  State the term remaining                                             Carpenters Benefit Plan of
                                                                                       Saint Louis Local 840
              List the contract number of any                                          1419 Hampton Avenue
                    government contract                                                Saint Louis, MO 63139


 2.3.         State what the contract or                  Union Contract
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                       Carpenters Local 491(formerly 1110)
              List the contract number of any                                          911 Ridgebrook Road
                    government contract                                                Sparks Glencoe, MD 21152-9451


 2.4.         State what the contract or                  Union Contract
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                       Carpenters Local 491(formerly 974)
              List the contract number of any                                          911 Ridgebrook Road
                    government contract                                                Sparks Glencoe, MD 21152-9451




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                           Page 1 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case: 19-31326                   Doc# 442                Filed: 07/20/20   Entered: 07/20/20 16:46:52                  Page 18 of
                                                                                  29
 Debtor 1 Coastal International, Inc., a Nevada corporation                                    Case number (if known)   19-31326
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.5.        State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Chicago Regional Counsel of
                                                                                        Carpenters Local 104
             List the contract number of any                                            PO Box 94432
                   government contract                                                  Chicago, IL 60690


 2.6.        State what the contract or                   Union Benefits
             lease is for and the nature of
             the debtor's interest
                                                                                        Decoratiors Union Local 17
                  State the term remaining                                              Dues H&W
                                                                                        USWA Local 17
             List the contract number of any                                            361 S. Frontage Road, Suite 118
                   government contract                                                  Burr Ridge, IL 60527


 2.7.        State what the contract or                   Union Contracts
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Decorators Union Local 17U
             List the contract number of any                                            10501 North 2nd Street
                   government contract                                                  Machesney Park, IL 61115-1455


 2.8.        State what the contract or                   Commercial Lease for
             lease is for and the nature of               property located at
             the debtor's interest                        1271 LaQuinta Drive,
                                                          Unit #8, Orlando,
                                                          Florida
                  State the term remaining                27 Months                     Donald Burns
                                                                                        Helanco
             List the contract number of any                                            PO Box 481
                   government contract                                                  Gotha, FL 34734-0481


 2.9.        State what the contract or                   Vehicle lease for 2019
             lease is for and the nature of               Chevrolet Express 350
             the debtor's interest

                  State the term remaining
                                                                                        Enterpise Leasing, Inc.
             List the contract number of any                                            600 Corporate Park Drive
                   government contract                                                  Saint Louis, MO 63105


 2.10.       State what the contract or                   Vehicle lease for 2019
             lease is for and the nature of               Chevrolet Express 2500
             the debtor's interest
                                                                                        Enterpise Leasing, Inc.
                  State the term remaining                                              600 Corporate Park Drive
                                                                                        Saint Louis, MO 63105
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 2 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                 Filed: 07/20/20   Entered: 07/20/20 16:46:52                 Page 19 of
                                                                                   29
 Debtor 1 Coastal International, Inc., a Nevada corporation                                    Case number (if known)   19-31326
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

             List the contract number of any
                   government contract


 2.11.       State what the contract or                   Vehicle lease for 2014
             lease is for and the nature of               Chevrolet Cargo Van
             the debtor's interest

                  State the term remaining
                                                                                        Enterpise Leasing, Inc.
             List the contract number of any                                            600 Corporate Park Drive
                   government contract                                                  Saint Louis, MO 63105


 2.12.       State what the contract or                   Vehicle lease to 2017
             lease is for and the nature of               Ford Transit 250XL
             the debtor's interest

                  State the term remaining
                                                                                        Enterpise Leasing, Inc.
             List the contract number of any                                            600 Corporate Park Drive
                   government contract                                                  Saint Louis, MO 63105


 2.13.       State what the contract or                   Vehicle lease for 2019
             lease is for and the nature of               Chevrolet Express 2500
             the debtor's interest

                  State the term remaining
                                                                                        Enterpise Leasing, Inc.
             List the contract number of any                                            600 Corporate Park Drive
                   government contract                                                  Saint Louis, MO 63105


 2.14.       State what the contract or                   Vehicle lease for 2016
             lease is for and the nature of               Ford Van 250 Transit
             the debtor's interest

                  State the term remaining
                                                                                        Enterpise Leasing, Inc.
             List the contract number of any                                            600 Corporate Park Drive
                   government contract                                                  Saint Louis, MO 63105


 2.15.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Exhibition Employees 829 P&A (NJ)
             List the contract number of any                                            PO Box 11944
                   government contract                                                  Newark, NJ 07101-4944




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 3 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                 Filed: 07/20/20   Entered: 07/20/20 16:46:52                 Page 20 of
                                                                                   29
 Debtor 1 Coastal International, Inc., a Nevada corporation                                    Case number (if known)   19-31326
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.16.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Exhibition Employees 829 P&A (NJ)
                                                                                        Hiring Hall - General Fund
             List the contract number of any                                            31 W. 34th Street, #7013
                   government contract                                                  New York, NY 10001


 2.17.       State what the contract or                   Union Contract -
             lease is for and the nature of               General
             the debtor's interest
                                                                                        Exhibition Employees Local 829 P&A
                  State the term remaining                                              IATSE Pensions & Annuity Funds
                                                                                        c/o Benserco, Inc.
             List the contract number of any                                            140 Sylvan Avenue, Suite 303
                   government contract                                                  New York, NY 10001


 2.18.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Exhibition Employees Union
                                                                                        Local 829 (NJ)
             List the contract number of any                                            PO Box 11944
                   government contract                                                  Newark, NJ 07101-4944


 2.19.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Greater New Orleans Local #38 (NO)
             List the contract number of any                                            432 North Anthony Street
                   government contract                                                  New Orleans, LA 70179


 2.20.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Gulf Coast Carpenters & Millwrights
                                                                                        Health Trust
             List the contract number of any                                            1300 S. Meridian, Suite 125
                   government contract                                                  Oklahoma City, OK 73108-1751


 2.21.       State what the contract or                   Commercial lease for
             lease is for and the nature of               504 Hamburg Turnpike,
             the debtor's interest                        Unit 104B, Wayne, NJ

                  State the term remaining                5 Years.                      HTC Realty
                                                                                        119 James Drive
             List the contract number of any                                            Ringwood, NJ 07456
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 4 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                 Filed: 07/20/20   Entered: 07/20/20 16:46:52                 Page 21 of
                                                                                   29
 Debtor 1 Coastal International, Inc., a Nevada corporation                                     Case number (if known)   19-31326
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.22.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              IATSE (Local 50) NY
                                                                                        Funds H&W
             List the contract number of any                                            417 Fifth Avenue, 3rd Floor
                   government contract                                                  New York, NY 10016-2204


 2.23.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              IATSE (Local 50) NY
                                                                                        Annuity
             List the contract number of any                                            417 Fifth Avenue, 3rd Floor
                   government contract                                                  New York, NY 10016-2204


 2.24.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              IATSE (Local 50) Sacramento
                                                                                        Work Fee
             List the contract number of any                                            410 N. 10th Street
                   government contract                                                  Sacramento, CA 95814


 2.25.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        IATSE (Local 50) Sacramento Dues
             List the contract number of any                                            410 N. 10th Street
                   government contract                                                  Sacramento, CA 95814


 2.26.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              IATSE Entertainment #835
                                                                                        FLA Training
             List the contract number of any                                            PO Box 51317
                   government contract                                                  Los Angeles, CA 90051-5617


 2.27.       State what the contract or                   Union Contact
             lease is for and the nature of                                             IATSE Local 321 Dues
             the debtor's interest                                                      7211 N. Dale Mabry Hwy., Ste. 209
                                                                                        Tampa, FL 33614
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 5 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                 Filed: 07/20/20   Entered: 07/20/20 16:46:52                  Page 22 of
                                                                                   29
 Debtor 1 Coastal International, Inc., a Nevada corporation                                     Case number (if known)   19-31326
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.28.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              IATSE Local 46
                                                                                        211 Donelson Pike, Suite 202
             List the contract number of any                                            Building A
                   government contract                                                  Nashville, TN 37214-1058


 2.29.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              IATSE Local 835 - FL Training Trust
                                                                                        Kenneth J. Scott PA
             List the contract number of any                                            1470 Minnesota Ave.,
                   government contract                                                  Winter Park, FL 32789


 2.30.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        IATSE Local 835 Dues
             List the contract number of any                                            7131 Grand National Dr., #102
                   government contract                                                  Orlando, FL 32819


 2.31.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              IATSE National Benefit Funds
                                                                                        H&W #835 FLA
             List the contract number of any                                            417 Fifth Ave., 3rd Floor
                   government contract                                                  New York, NY 10016-2204


 2.32.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              IATSE National Benefit Funds 39 NJ
                                                                                        Local 39
             List the contract number of any                                            PO Box 11944
                   government contract                                                  Newark, NJ 07101-4944




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 6 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                 Filed: 07/20/20   Entered: 07/20/20 16:46:52                  Page 23 of
                                                                                   29
 Debtor 1 Coastal International, Inc., a Nevada corporation                                    Case number (if known)   19-31326
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.33.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              IUPAT Local #1175
                                                                                        Combined Funds
             List the contract number of any                                            PO Box 92869
                   government contract                                                  Chicago, IL 60675-2869


 2.34.       State what the contract or                   Lease Agreement for
             lease is for and the nature of               the real property
             the debtor's interest                        located at 2832-B
                                                          Walnut Avenue, Tustin,
                                                          California
                  State the term remaining                43 Months
                                                                                        Jack Lin
             List the contract number of any                                            19551 Sierra Canon
                   government contract                                                  Irvine, CA 92603


 2.35.       State what the contract or                   Commission
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                        Jesus Lopez
             List the contract number of any                                            4585 San Juan Avenue
                   government contract                                                  Fremont, CA 94536


 2.36.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Metro Regional Counsel Local 856 PA
             List the contract number of any                                            650 Ridge Road, Suite 200
                   government contract                                                  Pittsburgh, PA 15205


 2.37.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              NJ Carpenters Funds Local 623
                                                                                        NJ Carpenters Funds Raritan Plaza
             List the contract number of any                                            PO Box 7818
                   government contract                                                  Edison, NJ 08837


 2.38.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest                                                      No Cal Laborers Trust Fund
                                                                                        Local 270
                  State the term remaining                                              PO Box 882913
                                                                                        San Francisco, CA 94188-2913
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 7 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                 Filed: 07/20/20   Entered: 07/20/20 16:46:52                 Page 24 of
                                                                                   29
 Debtor 1 Coastal International, Inc., a Nevada corporation                                     Case number (if known)   19-31326
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

             List the contract number of any
                   government contract


 2.39.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Northern California Carpenters Fund
                                                                                        Local 262
             List the contract number of any                                            Employer PO box 882134
                   government contract                                                  San Francisco, CA 94188-2134


 2.40.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              NY District Council of Carpenters
                                                                                        Local 621
             List the contract number of any                                            395 Hudson Street NY
                   government contract                                                  New York, NY 10014


 2.41.       State what the contract or                   Lease for the real
             lease is for and the nature of               property located at 3
             the debtor's interest                        Harbor Drive, Suite 211,
                                                          Sausalito, CA 94965
                  State the term remaining                                              One/Three Harbor Investors, LLC
                                                                                        c/o PM Realty Group
             List the contract number of any                                            1000 Main Street, Suite 2400
                   government contract                                                  Houston, TX 77002


 2.42.       State what the contract or                   Vehicle lease for 2015
             lease is for and the nature of               HINO Truck 268
             the debtor's interest

                  State the term remaining
                                                                                        Penske Truck Leasing
             List the contract number of any                                            PO Box 7429
                   government contract                                                  Pasadena, CA 91109-7429


 2.43.       State what the contract or                   Vehicle lease for 2019
             lease is for and the nature of               HINO 268
             the debtor's interest

                  State the term remaining
                                                                                        Penske Truck Leasing
             List the contract number of any                                            PO Box 7429
                   government contract                                                  Pasadena, CA 91109-7429




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 8 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                 Filed: 07/20/20   Entered: 07/20/20 16:46:52                  Page 25 of
                                                                                   29
 Debtor 1 Coastal International, Inc., a Nevada corporation                                     Case number (if known)   19-31326
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

 2.44.       State what the contract or                   Postal Machine Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Pitney Bowes Global Financial
             List the contract number of any                                            PO Box 371887
                   government contract                                                  Pittsburgh, PA 15250-7887


 2.45.       State what the contract or                   Commission
             lease is for and the nature of               Agreement
             the debtor's interest

                  State the term remaining
                                                                                        Randall, Dee
             List the contract number of any                                            38 Red Hill Circle
                   government contract                                                  Belvedere Tiburon, CA 94920


 2.46.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest
                                                                                        Sign Pictorial Display Industry
                  State the term remaining                                              Allied Local 510
                                                                                        Allied Fund Administrators
             List the contract number of any                                            PO Box 45186
                   government contract                                                  San Francisco, CA 94145


 2.47.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              So. Cal Laborers Local 300
                                                                                        Construction Laborers Trust Funds
             List the contract number of any                                            4399 Santa Anita Ave., #200
                   government contract                                                  El Monte, CA 91731


 2.48.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Southern Painters Welfare
                                                                                        Plan (DC 78)
             List the contract number of any                                            5 Hot Metal Street, Suite 200
                   government contract                                                  Pittsburgh, PA 15203-2352


 2.49.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest
                                                                                        Southwest Carpenters C67621
                  State the term remaining                                              8003 CS Socal
                                                                                        533 South Freemont Ave.,
             List the contract number of any                                            Los Angeles, CA 90071-1706
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 9 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                 Filed: 07/20/20   Entered: 07/20/20 16:46:52                  Page 26 of
                                                                                   29
 Debtor 1 Coastal International, Inc., a Nevada corporation                                    Case number (if known)   19-31326
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                    government contract


 2.50.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Southwest Carpenters C68745
                                                                                        8493 LV Trdsh
             List the contract number of any                                            533 South Freemont Ave.,
                   government contract                                                  Los Angeles, CA 90071-1706


 2.51.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              St. Louis Decorators Union
                                                                                        Local 839 (B)
             List the contract number of any                                            1611 S. Broadway
                   government contract                                                  Saint Louis, MO 63101


 2.52.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Steelworkers Pension Trust Local 17
             List the contract number of any                                            PO Box 645483
                   government contract                                                  Pittsburgh, PA 15264-5252


 2.53.       State what the contract or                   Union Contact
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Teamsters Local 631 H&W Fund
                                                                                        Secuity Fund
             List the contract number of any                                            PO Box 844552
                   government contract                                                  Los Angeles, CA 90084-4552


 2.54.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              Trust Fund Office
                                                                                        Local Union 831 STD
             List the contract number of any                                            PO Box 513435
                   government contract                                                  Los Angeles, CA 90051-3435


 2.55.       State what the contract or                   Union Contract                Trust Fund Office
             lease is for and the nature of                                             Local Union 831 STD Premium
             the debtor's interest                                                      PO Box 513435
                                                                                        Los Angeles, CA 90051-3435
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 10 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                 Filed: 07/20/20   Entered: 07/20/20 16:46:52                 Page 27 of
                                                                                   29
 Debtor 1 Coastal International, Inc., a Nevada corporation                                     Case number (if known)   19-31326
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.56.       State what the contract or                   Lease agreemennt for
             lease is for and the nature of               the real property
             the debtor's interest                        located at 580 Valley
                                                          Road, Suite 108,
                                                          Wayne, NJ 07470
                  State the term remaining                5Years, 7 Months
                                                                                        Urstadt Biddle Properties, Inc.
             List the contract number of any                                            321 Railroad Avenue
                   government contract                                                  Greenwich, CT 06830


 2.57.       State what the contract or                   Union Contract
             lease is for and the nature of
             the debtor's interest
                                                                                        Western Conference of Teamsters
                  State the term remaining                                              Local 631
                                                                                        Pension Trust Fund SW Area
             List the contract number of any                                            PO Box 841131
                   government contract                                                  Los Angeles, CA 90084-1131




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 11 of 11
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
           Case: 19-31326                    Doc# 442                 Filed: 07/20/20   Entered: 07/20/20 16:46:52                  Page 28 of
                                                                                   29
Case: 19-31326   Doc# 442   Filed: 07/20/20   Entered: 07/20/20 16:46:52   Page 29 of
                                         29
